Name: 80/1040/EEC: Commission Decision of 27 October 1980 finding that the apparatus described as 'PMS classical scattering aerosol spectrometer probe, model CSASP-HC' is not a scientific apparatus
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  natural and applied sciences;  mechanical engineering;  electronics and electrical engineering
 Date Published: 1980-11-14

 Important legal notice|31980D104080/1040/EEC: Commission Decision of 27 October 1980 finding that the apparatus described as 'PMS classical scattering aerosol spectrometer probe, model CSASP-HC' is not a scientific apparatus Official Journal L 305 , 14/11/1980 P. 0071 - 0071Commission Decisionof 27 October 1980finding that the apparatus described as "PMS classical scattering aerosol spectrometer probe, model CSASP-HC" is not a scientific apparatus(80/1040/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community,Having regard to Council Regulation (EEC) No 1798/75 of 10 July 1975 on the importation free of Common Customs Tariff duties of educational, scientific and cultural materials [1], as amended by Regulation (EEC) No 1027/79 [2],Having regard to Commission Regulation (EEC) No 2784/79 of 12 December 1979 laying down provisions for the implementation of Regulation (EEC) No 1798/75 [3], and in particular Article 7 thereof,Whereas, by letter dated 18 April 1980, the United Kingdom Government has requested the Commission to invoke the procedure provided for in Article 7 of Regulation (EEC) No 2784/79 in order to determine whether or not the apparatus described as "PMS classical scattering aerosol spectrometer probe, model CSASP-HC", to be used in research on the use of magnetic fields for removing particles from industrial waste gases and in particular for measuring the particle size, concentration and quantity at inlet to and exit from the magnetic filter, should be considered as a scientific apparatus and, where the reply is in the affirmative, whether apparatus of equivalent scientific value is currently being manufactured in the Community;Whereas, in accordance with the provisions of Article 7 (5) of Regulation (EEC) No 2784/79, a group of experts composed of representatives of all the Member States met on 24 September 1980 within the framework of the Committee on Duty-Free Arrangements to examine the matter;Whereas this examination showed that the apparatus in question is a spectrometer probe ; Whereas it does not have the requisite objective characteristics making it specifically suited to scientific research; whereas, moreover, apparatus of the same kind is principally used for non-scientific activities; whereas its use in the case in question could not alone confer upon it the character of a scientific apparatus; whereas it therefore cannot be regarded as a scientific apparatus,HAS ADOPTED THIS DECISION :Article 1The apparatus described as "PMS classical scattering aerosol spectrometer probe, model CSASP-HC" is not considered to be a scientific apparatus.Article 2This Decision is addressed to the Member States.Done at Brussels, 27 October 1980.For the CommissionÃ tienne DavignonMember of the Commission[1] OJ No L 184, 15. 7. 1975, p. 1.[2] OJ No L 134, 31. 5. 1979, p. 1.[3] OJ No L 318, 13. 12. 1979, p. 32.--------------------------------------------------